Citation Nr: 1818266	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction has since been transferred to the VA RO in Baltimore, Maryland.

This appeal was remanded by the Board in March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A remand is necessary in order to obtain an adequate medical opinion regarding the etiology of the claimed condition.

Pursuant to the March 2017 remand, the Veteran was afforded a VA examination in the same month that addressed the likely etiology of the Veteran's diagnosed seizure disorder.  The May 2017 VA examiner opined that he was unable to link the Veteran's seizures to service, noting the lack of contemporaneous medical evidence and the significant gap in time from the first evaluation/diagnosis of seizure and the 1969 event.  However, in October 2017, the May 2017 VA examiner submitted an addendum opinion regarding the etiology of the Veteran's seizure disorder.  The VA examiner noted that the Veteran reported that his first seizure was eight to 10 months after the explosion on the USS Enterprise.  Though the VA examiner opined that it was less likely than not that the seizure disorder was related to service, he went on to state that it is likely that the seizures are due to his exposure to the blast during service, but was unable to make a determination without speculation.  The Board finds this opinion to be internally inconsistent.  Therefore, remand is required to obtain an additional addendum opinion as to the etiology of the Veteran's seizure disorder.

Accordingly, the case is REMANDED for the following action:

1. After updating any outstanding VA treatment records, obtain an addendum medical opinion from the VA examiner who provided the October 2017 addendum opinion, or a suitable substitute.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After reviewing the claims file, the examiner is asked to:

(a) Clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed seizure disorder is related to or caused by service, specifically to include the blast during service.  

If the examiner cannot provide an opinion without resorting to mere speculation, then he or she must so state, and must provide an explanation why an opinion would be speculative.

b).  Also comment on the Veteran's assertion that although he has had seizures since service, he has not obtained medical treatment for same until more recently.  In other words, is it plausible that his type of seizure disorder could go untreated for as long as is reported?  

The examiner should provide a complete rationale.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's service connection claim.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



